Referring to the case of Wood v. State, 211 S.W. Rep., 782, the appellant insists that the former action of the *Page 582 
court is erroneous. In that case the court says: "the burden is not on the defendant but on the State to show criminality." The case was one in which the issue of self-defense was clearly raised. There was a fight in which Wood was severely injured. His right to a charge on the law of self-defense was not challenged either in this or in the trial court. Having a right to a charge upon that defensive theory, it was proper that the court's charge be so framed that the burden would remain with the State to prove an unlawful homicide, and in deciding the case the conclusion was expressed that this principle was not observed. In the instant case the facts did not raise the issue of self-defense. He determined to kill the deceased. He armed himself with a shotgun for that purpose and on seeing him he presented the shotgun in a shooting attitude and by words indicated a hostile intent. The appellant's intent being to kill and his conduct such that it was reasonably calculated to cause the deceased to make a counter-demonstration, the appellant had no right to make the demonstration so induced the excuse for a death blow to the deceased. In its most favorable light to him the evidence showed the appellant was guilty of manslaughter. The court correctly refused to charge the law of self-defense because there was no evidence which raised that issue See Peck v. State, 5 Texas Crim. App., 611, and other cases listed on page 1110, Branch's An. Texas P.C., supporting the proposition that in the absence of evidence of self-defense the court is not in error in refusing to charge thereon. The cases of Smart v. State, 101 S.W. Rep., 990, Melton v. State, 24 Texas Crim. App. 59 and Thumm v. State, 24 Texas Crim. App., 703, are fact cases in which the refusal of the court to charge on self-defense was approved, and are cases in which the question of insulting conduct to the wife of the accused was not involved.
The facts of this case are not to be distinguished, in our opinion, from those in Doss v. State, 43 Tex.Crim. Rep., and under the principle there laid down, assuming that all of the issues raised by the evidence were decided in appellant's favor, the result would have been merely to mitigate his offense and make it manslaughter.
The motion is overruled.
Overruled.